Case 2:19-cv-00941-APG-NJK Document 56 Filed 12/16/19 Page 1 of 2




                                            This was the stip APG emailed about
                                            and we received two calls about.
                                            Recommend granting, requiring
                                            Plaintiff to attend, and scheduling a
                                            hearing, at which you can break off
                                            into separate rooms if necessary. Do
                                            you have a preference on
                                            scheduling? We can do Dec. 23, 26,
                                            27, or 31?

                                            perfect. no preference.
  Case 2:19-cv-00941-APG-NJK Document 56 Filed 12/16/19 Page 2 of 2




                                          23rd   December                 19 at 2:00 p.m. in LV Courtroom
                                                                          3B. Plaintiff must attend the
                                                                                conference in person.
IT IS HEREBY ORDERED that the parties' stipulation (ECF No. 56) is GRANTED. IT IS
FURTHER ORDERED that a hearing is set for 12/23/2019 at 2:00 PM in LV Courtroom
3B. Plaintiff must personally attend the hearing.



                              December 17
